Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Harris et al. (U.S. 2010/0252252A1) disclose a setting tool (13, see fig. 1A, 1B and 2A, 2B) configured to actuate a downhole component (22 or packer; refer to paragraph 0065 and 0134), comprising: an elongated inner tubular (30, fig. 2a, 2b) configured to be connected in fluid communication with a borehole string (14) in a borehole in a resource bearing formation (see fig. 1a, 1b); a housing (62a) configured to define a first fluid chamber (66a) and a second fluid chamber therein (64a; refer to paragraph 0118), the first fluid chamber (66a) configured to be filled with a fluid (refer to paragraph 0118 and 0123), the second fluid chamber (64a) isolated from the first fluid chamber (66a) and in fluid communication with the inner tubular (30; see fig. 2a, 2b); 
a setting piston (61b) coupled to the housing (62a) and in pressure communication with the second fluid chamber (64a; see fig. 2a, 2b); 
and a metering module (61a) coupled to the housing (62a) and disposed at an end of the first fluid chamber (66a; see fig. 2a), the metering module (61a) including a fluid path (72a) in fluid communication with the first fluid chamber (66a), the fluid path (72a) forming a restriction therein (burp seal; refer to paragraph 0130), and an outlet (67a) connected to the fluid path (72a), the outlet (67a) configured to permit fluid in the first fluid chamber (66a) to exit the first fluid chamber (refer to paragraph 0118).

Regarding claim 11, Harris et al. disclose a method of actuating a downhole component (22 or packer; refer to paragraph 0065 and 0134), comprising: deploying a borehole string (14) including the downhole component (22) and a setting tool (13, see fig. 1A, 1B and 2A, 2B) in a borehole in a resource bearing formation (see fig. 1), the setting tool (13) including: 
an elongated inner tubular (30, fig. 2a, 2b) in fluid communication with the borehole string (14); 
a housing (62a) configured to define a first fluid chamber (66a) and a second fluid chamber (64a) therein (refer to paragraph 0118), the first fluid chamber (66a) filled with a fluid (refer to paragraph 0118 and 0123), the second fluid chamber (64a) isolated from the first fluid chamber (66a) and in fluid communication with the inner tubular (30; see fig. 2a, 2b); 
a setting piston (61b) coupled to the housing (62a) and in pressure communication with the second fluid chamber (64a; see fig. 2a, 2b); 
and a metering module (61a) coupled to the housing (62a) and disposed at an end of the first fluid chamber (66a; see fig. 2a), the metering module (61a) including a fluid path (72a) in fluid communication with the first fluid chamber (66a), the fluid path 
circulating borehole fluid through the borehole string (14) and an annulus of the borehole (through port 67a; refer to paragraph 0118); 
However, Harris et al. fail to teach initiating actuation of the downhole component by increasing fluid pressure in the inner tubular and opening the outlet, wherein opening the outlet permits fluid to flow out of the first chamber during the actuation at a flow rate controlled by the restriction and reduce fluid pressure in the first chamber; and generating a differential pressure between the first chamber and the second chamber due to a decrease in fluid pressure in the first chamber, the differential pressure causing the setting piston to apply a gradually increasing force on the downhole component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.A/01/26/2021
/Nicole Coy/Primary Examiner, Art Unit 3672